Appeal from an order of the Supreme Court, Queens County, dated October 3, 1979, dismissed as academic, without costs or disbursements. The order was superseded by an order of the same court, dated February 6, 1980 which, upon granting reargument, adhered to its original determination. Said order dated February 6, 1980 and order of the same court dated July 7, 1980, affirmed insofar as appealed from, without costs or disbursements. No opinion. Mollen, P. J., Hopkins, Mangano and Cohalan, JJ., concur.